DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “improving” (line 1), "slightly" (line 3), “improved” (line 14), “improved remarkably” (line 15-16), “high melting point” (line 19), “excellent thermal stability” (line 20) and “stably” (line 20) in claim 1 are relative terms which renders the claim indefinite.  The terms "slightly" (line 3), “improved” (line 14), “improved remarkably” (line 15-16), “high melting point” (line 19), “excellent thermal stability” (line 20) and “stably” (line 20) are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
The terms “improving” (line 1), “uniformly” (line 18), “ultra-strong” (line 23-24), “high –performance” (line 25) in claim 2 are relative terms which renders the claim 
The term “improving” (line 1) in claims 3-4 is a relative term which renders the claim indefinite.  The term “improving” (line 1) in claims 3-4 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
CN 103646776 A (IDS dated 09/27/2019) teaches a method of making a magnet comprising cleaning the surface of a sintered NdFeB magnet, applying a absorption layer on the surface of the sintered NdFeB magnet, performing laser shock preening to improve the surface property of the sintered magnet (Abstract).
CN 103668178 A (IDS dated 09/27/2019) teaches a method of making a magnet comprising grinding, polishing, and cleaning the surface of a sintered NdFeB magnet, performing laser irradiation to form a melt in grain boundary, applying nanopowder to 
US 2011/0233455 teaches a method of making a sintered magnet comprising mixing NdFeB powder with nano-powder of AlN, TiN and ZrN etc, compacting the powder mixture, and sintering the powder compact (Abstract).
The combination of CN 103646776 A, CN 103668178 A and US 2011/0233455 does not teach corroding the surface of the magnet with a chlorine-containing solution, applying a nanopowder to the magnet surface and performing laser shock peening to implant the nanopowder into the grain boundary as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733